DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  “said patterned III-V device” lacks proper antecedent basis and should read –said patterned III-V photodiode--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Tabatabaie et al. (“Taba”, of record, US 7834456 B2).
Regarding claim 1-3 and 8, Taba discloses (claim 1) a semiconductor structure (Fig. 1) comprising: a group IV substrate (at least 12); a patterned group III-V device (15) over (partly at least) and/or TaN”, emphasis added) in said at least one contact hole, said liner stack contacting (electrically via 30 and/or physically indirectly via 30, also, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”) a group III-V portion (in 21) of said patterned group III-V device (15, Fig. 1); a filler metal (34) over said liner stack and filling said at least one contact hole (Fig. 1), (claim 2) wherein said liner stack (32) comprises at least one metal (containing) liner (32, “TiN and/or TaN”, emphasis added, said metal liner as TiN per MPEP 2111), (claim 3) wherein said at least one metal liner (32, “TiN and/or TaN”, emphasis added, said metal liner as TiN per MPEP 2111) is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni), and, (claim 8) wherein said blanket dielectric layer (37/38/40 or 38) is substantially planar (at a topmost thereof, Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taba.
Regarding claim 10, Taba discloses wherein said patterned III-V device (15) is adjacent to a group IV device (14) in said group IV substrate (at least 12, e.g., 12-22. Fig. 1).
Taba fails to discloses wherein said patterned III-V device is electrically connected to a group IV device in said group IV substrate.
Taba discloses “As is known in the art, Si CMOS VLSI integration capability is passing the one-billion transistors level. As is also known in the art, some applications require that analog, RF or electro-optical devices also be formed on the same substrate as the CMOS devices. These analog, RF or electro-optical devices are typically III-V devices”.
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taba as applied to claim 1 above, and further in view of Wang et al. (US 20190189603 A1).
Regarding claim 28, Taba fails to disclose further comprising: a group IV device in said group IV substrate; an oxide layer situated over said group IV device; wherein said patterned group III-V device is situated over said oxide layer.
Wang discloses further comprising: a group IV device (218, [0032] – “silicon waveguide 218”) in said group IV substrate (102, “silicon-on-insulator (SOI) wafer 102”); an oxide layer ([0039] - “dielectric-to-dielectric direct bonding (e.g., oxide-to-oxide direct bonding)” necessitates the claimed oxide layer, see also the top of Fig. 2 ) situated over said group IV device (218); wherein said patterned group III-V device (202) is situated over said oxide layer (Fig. 2)
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Taba so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (of record, US 8633496 B2) in view of Allman et al. (of record, US 5963828 A) and Taba.
Regarding claim 1, Hata discloses a semiconductor structure (Fig. 18) comprising: a group IV substrate (1402, Abstract); a patterned group III-V device (T01, Abstract) over said group IV substrate; a blanket dielectric layer (1882) over said patterned group III-V device; at least one contact hole (occupied 
Hata fails to disclose a liner stack in said at least one contact hole, said liner stack contacting a group III-V portion of said patterned group III-V device, and, a filler metal over said liner stack and filling said at least one contact hole.
Allman discloses a liner stack (204/206) in said at least one contact hole, and, a filler metal (212) over said liner stack and filling said at least one contact hole (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Allman in the device of Hata so as to (i) prevent defects in Ti/TiN liners which lower contact resistance and (ii) provide tungsten layers with smaller grain size (Allman, “Additionally, nucleated tungsten forms a more effective barrier to prevent diffusion of fluorine into the underlying titanium nitride and titanium layers. Thus, titanium nitride layer 206 and titanium layer 204 are left relatively fluorine free and the likelihood of volcano formation is significantly reduced in such a process” and “Another benefit of the present invention with respect to deposition of tungsten is smaller tungsten grain size and reduced likelihood of forming volcanos”).
Taba discloses said liner stack (32) contacting (electrically via 30 and/or physically indirectly via 30, also, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”) a group III-V portion (in 21) of said patterned group III-V device (15, Fig. 1).
It would have been obvious to include the arrangement of Taba in the device of Hata/Allman so as to employ a metallization scheme compatible for hybrid structures of III-V devices and CMOS devices (Taba, 1:50-55) and/or so as to prevent interdiffusion between III-V device contacts and CMOS interconnects (Taba, 2:10-20).
Regarding claims 2-5, Hata/Allman/Taba discloses (claim 2) wherein said liner stack (204/206) comprises at least one metal liner (“a titanium layer 204” and/or “titanium nitride (TiN) layer 206”), claim 3) wherein said at least one metal liner is selected from the group consisting of titanium (Ti, “a titanium layer 204”), titanium nitride (TiN, “titanium nitride (TiN) layer 206”), tantalum (Ta), and nickel (Ni), (claim 4) wherein said liner stack (204/206) comprises: a titanium (Ti) metal liner (204, “a titanium layer 204”); and a titanium nitride (TiN) metal liner (206, “titanium nitride (TiN) layer 206”) over said Ti metal liner (Fig. 2F), and, (claim 5) wherein said filler metal (212, “tungsten plug 212”) comprises tungsten (W).
Regarding claims 8 and 10, Hata/Allman/Taba discloses (claim 8) wherein said blanket dielectric layer (1882) is substantially planar (at a topmost thereof, Fig. 18), and, (claim 10) wherein said patterned III-V device (T01) is electrically connected to a group IV device (T12) in said group IV substrate (Fig. 18).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Allman and Taba as applied to claim 1 above, and further in view of Bowers (of record, US 20090016399 A1).
Regarding claims 6-7, Hata/Allman/Taba discloses wherein said patterned group III-V device (T01) is a patterned group III-V light-receiving element (“any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor”).
Hata/Allman/Taba fails to disclose (claim 6) wherein said patterned group III-V device is a patterned group III-V photodiode comprising an N type cathode and a P type anode, and, (claim 7) wherein said N type cathode comprises indium phosphide (InP), and said P type anode comprises indium gallium arsenide (InGaAs).
Bowers discloses (claim 6) wherein said patterned group III-V device (in 1612) is a patterned group III-V photodiode ([0074] “PIN detectors”) comprising an N type cathode ([0070] “n-type InP layers 1618”) and a P type anode (below 1620, Fig. 11), and, (claim 7) wherein said N type cathode comprises indium phosphide (InP), and said P type anode is a III-V material ([0070] “wide mesas 1604 are formed 
The embodiment of Fig. 11 does not disclose the P type anode comprises indium gallium arsenide (InGaAs), but the embodiment of Fig. 8 discloses a P type anode comprises indium gallium arsenide (InGaAs) (p-InGaAs abutting p-contact 1326, Fig. 8), wherein, it would have been obvious to one of ordinary skill in the art to include the p-InGaAs of Fig. 8 in Fig. 11 of Bowers so as to realize a photodetector with extended wavelength range per [0053] and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Finally, it would have been obvious to one of ordinary skill in the art to include the features suggested by Bowers in the structure of Hata/Allman/Taba and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).
Regarding claim 9, Hata/Allman/Taba fails to disclose wherein said patterned group lll-V device is optically connected to a group IV device in said group IV substrate (Hata discloses the patterned group lll-V device is a light receiving element per "The low-carrier-concentration semiconductor having therein a space charge region in the vicinity of the semiconductor junction interface between the base and the collector of any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor, which is a light receiving section adapted to generate a photocurrent in response to light applied thereto").
Bowers discloses wherein said patterned group lll-V device (1612) is optically connected to a group IV device ("low-loss silicon rib waveguide 1606") in said group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features suggested by Bowers in the structure of Hata/Allman/Taba and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Allman and Taba as applied to claim 1 above, and further in view of Wang.
Regarding claim 28, Hata/Allman/Taba fails to disclose further comprising: a group IV device in said group IV substrate; an oxide layer situated over said group IV device; wherein said patterned group III-V device is situated over said oxide layer.
Wang discloses further comprising: a group IV device (218, [0032] – “silicon waveguide 218”) in said group IV substrate (102, “silicon-on-insulator (SOI) wafer 102”); an oxide layer ([0039] - “dielectric-to-dielectric direct bonding (e.g., oxide-to-oxide direct bonding)” necessitates the claimed oxide layer, see also the top of Fig. 2 ) situated over said group IV device (218); wherein said patterned group III-V device (202) is situated over said oxide layer (Fig. 2)
It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Hata/Allman/Taba so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Allman, Bowers and Taba.
Regarding claim 21, Hata discloses a semiconductor structure (Fig. 18) comprising: a group IV substrate (1402, Abstract); a patterned group III-V light receiving element (T01, “The low-carrier-concentration semiconductor having therein a space charge region in the vicinity of the semiconductor junction interface between the base and the collector of any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor, which is a light receiving section adapted to generate a photocurrent in response to light applied thereto”) over said group IV substrate; a blanket dielectric layer (1882) over said patterned group III-V light receiving element, said blanket dielectric layer being substantially planar (at a topmost); at least one contact hole (occupied by 1884) in said blanket dielectric 
Hata fails to disclose (i) a patterned group III-V photodiode comprising an N type cathode and a P type anode over said group IV substrate, and, (ii) a liner stack in said at least one contact hole, said liner stack comprising at least one metal liner, and said liner stack contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode, and, a filler metal over said liner stack and filling said at least one contact hole.
Regarding (ii), Allman discloses a liner stack (204/206) in said at least one contact hole, said liner stack comprising at least one metal liner (“a titanium layer 204” and/or “titanium nitride (TiN) layer 206”); and, a filler metal (212) over said liner stack and filling said at least one contact hole (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Allman in the device of Hata so as to (i) prevent defects in Ti/TiN liners which lower contact resistance and (ii) provide tungsten layers with smaller grain size (Allman, “Additionally, nucleated tungsten forms a more effective barrier to prevent diffusion of fluorine into the underlying titanium nitride and titanium layers. Thus, titanium nitride layer 206 and titanium layer 204 are left relatively fluorine free and the likelihood of volcano formation is significantly reduced in such a process” and “Another benefit of the present invention with respect to deposition of tungsten is smaller tungsten grain size and reduced likelihood of forming volcanos”).
Regarding (i), Bowers discloses a patterned group III-V photodiode ([0074] “PIN detectors”) comprising an N type cathode ([0070] “n-type InP layers 1618”) and a P type anode (below 1620) over said group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features of Bowers in the structure of Hata/Allman and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).

It would have been obvious to include the arrangement of Taba in the device of Hata/Allman/Bowers and arrive at the claimed contacting arrangement so as to employ a metallization scheme compatible for hybrid structures of III-V devices and CMOS devices (Taba, 1:50-55) and/or so as to prevent interdiffusion between III-V device contacts and CMOS interconnects (Taba, 2:10-20).
Regarding claims 22-24, Hata/Allman/Bowers/Taba discloses (claim 22) wherein said at least one metal liner is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“a titanium layer 204” and/or “titanium nitride (TiN) layer 206”), (claim 23) wherein said liner stack comprises: a titanium (Ti) metal liner (“a titanium layer 204”); and a titanium nitride (TiN) metal liner (“titanium nitride (TiN) layer 206”),  over said Ti metal liner (Fig. 2F), and (claim 24) wherein said filler metal (212, “tungsten plug 212”) comprises tungsten (W).
Regarding claim 25, Hata/Allman/Bowers/Taba discloses wherein said N type cathode comprises indium phosphide (InP), and said P type anode is a III-V material ([0070] “wide mesas 1604 are formed using photolithography and by plasma reactive ion etching through the p-type layers and selective wet etching of the quantum well layers 1602 to the n-type layers”, Fig. 11).
The embodiment of Fig. 11 does not disclose the P type anode comprises indium gallium arsenide (InGaAs), but the embodiment of Fig. 8 discloses a P type anode comprises indium gallium arsenide (InGaAs) (p-InGaAs abutting p-contact 1326, Fig. 8), wherein, it would have been obvious to one of ordinary skill in the art to include the p-InGaAs of Fig. 8 in Fig. 11 of Bowers so as to realize a photodetector with extended wavelength range per [0053] and/or because the use of conventional 
Regarding claim 26, Hata/Allman/Taba fails to disclose wherein said patterned group lll-V device is optically connected to a group IV device in said group IV substrate (Hata discloses the patterned group lll-V device is a light receiving element per "The low-carrier-concentration semiconductor having therein a space charge region in the vicinity of the semiconductor junction interface between the base and the collector of any one of the transistors T01, T02, T03 and T04 may serve as a light receiving semiconductor, which is a light receiving section adapted to generate a photocurrent in response to light applied thereto").
Bowers discloses wherein said patterned group lll-V device (1612) is optically connected to a group IV device ("low-loss silicon rib waveguide 1606") in said group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features suggested by Bowers in the structure of Hata/Allman and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).
Regarding claim 27, Hata/Allman/Bowers/Taba discloses wherein said patterned group III-V photodiode (T01 of Hata as modified by Bowers) is electrically connected to a group IV device (T12) in said group IV substrate (1402,Fig. 18).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Allman, Bowers and Taba as applied to claim 21 above, and further in view of Wang et al. (US 20190189603 A1).
Regarding claim 28, Hata/Allman/Bowers/Taba fails to disclose further comprising: a group IV device in said group IV substrate; an oxide layer situated over said group IV device; wherein said patterned group III-V device is situated over said oxide layer.

It would have been obvious to one of ordinary skill in the art to include the arrangement of Wang in the device of Hata/Allman/Bowers/Taba so as to enable integration of photonics with high-density CMOS and other microelectronic packages (Wang, Abstract).


Response to Arguments

Applicant's arguments filed 8.4.2021 have been fully considered but they are not persuasive.
The applicant alleges “TiN and/or TaN layer 32 is not contacting group III-V material. Rather, "layer 32 of TiN and/or TaN is deposited on ... the Ge/W or Ni/Ge/W contacts 30." See id. at Col. 3, lines 7-9” and “Accordingly, Applicant respectfully submits that Tabatabaie does not disclose, teach, or suggest, at least, "a liner stack in said at least one contact hole, said liner stack contacting a group III-V portion of said patterned group III-V device," as recited in currently amended independent claim 1. Significantly, Tabatabaie uses W and Al in source and drain contacts 30, which create high resistivity oxides at interfaces of metals with the III-V FET 15. See page 33, lines 2-4 of the present application”.
The examiner disagrees because Taba discloses said liner stack (32) contacting (electrically via 30 and/or physically indirectly via 30, also, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”) a group III-V portion (in 21) of said patterned group III-V device (15, 
The applicant alleges “However, as shown in Figure 18 of Hata, base electrode 1442 contacts the base region of transistor TO1. In the proposed combination, Ti/TiN layers 204/206 of Allman would not contact group III-V material of transistor TO1 of Hata. Rather, Ti/TiN layers 204/206 of Allman would contact "[t]he base electrode 1142 [sic] ..., for example, made of AuZn, CrAu, Ti/Pt, or Ti/Pt/Au" of Hata. See Col. 14, lines 50-51 of Hata” and  “Accordingly, Applicant respectfully submits that Hata and Allman do not disclose, teach, or suggest, at least, "a liner stack in said at least one contact hole, said liner stack contacting a group III-V portion of said patterned group III-V device," as recited in currently amended independent claim 1. Significantly, Hata uses gold (Au) in base electrode 1442, which acts as a dopant that can contaminate integrated group IV devices. See page 3, lines 16-20 of the present application”.
The examiner introduces Taba to address the claimed limitation in question wherein Taba discloses said liner stack (32) contacting (electrically via 30 and/or physically indirectly via 30, also, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”) a group III-V portion (in 21) of said patterned group III-V device (15, Fig. 1). That is the term “contacting” is broad and includes electrical contact and/or indirect physical contact. See rejection above.
The applicant alleges “Currently amended independent claim 21 includes features similar to those in currently amended independent claim 1. Applicant respectfully submits that Bowers fails to cure the deficiencies of Hata and Allman with respect to aforementioned limitations of currently amended independent claims 1 and 21. Indeed, the Examiner primarily cites Bowers to demonstrate a group III-V photodiode. See page 5 of the Office Action”.
The examiner introduces Taba which discloses said liner stack (32) contacting (electrically via 30 and/or physically indirectly via 30, also, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”) a group III-V portion (in 21) of said patterned group III-V device (15, Fig. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894